Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fleming et al. (US 20170341671 A1), hereinafter Fleming.
Regarding claim 1, Fleming teaches a child trailer 2 with a low folding thickness, comprising a bottom frame 12 and a side frame 16, 26, wherein a front end 22 of the bottom frame 12 is rotationally connected with a front end 42 of the side frame 16, 26 (FIG. 2 and 5, ¶ [0037] and [0052]);
a top support rod 36 is fixed at a rear end of the side frame 16, 26; a left end and a right end of the top support rod 36 are respectively connected with an upper-section tail support rod 30 rotating around an axis of the top support rod 36; a tail end of the upper-section tail support rod 30 is connected with a first end of a folding joint 100; a second end of the folding joint 100 is connected with a lower-section tail support rod 54; a rear end of the bottom frame 12 is connected with a tail rack 50 rotating around a shaft 28 parallel to the axis of the top support rod 36; and a tail end of the lower-section tail support rod 54 is rotationally connected with a middle part (middle section of upper end 51) of the tail rack (FIGS. 2-3, ¶ [0041] and [0049]);
a folding locking member 130 matched with the tail rack 50 is fixed on the lower-section tail support rod 54 or the upper-section tail support rod 30 (FIGS. 4-8, ¶ [0061]); and
rear wheels 10 are mounted on a rear side of the bottom frame 12, and a towing rod device 11B extending forward is fixed at a bottom of a front side of the bottom frame 12 (FIGS. 1-3, ¶ [0029]).
Regarding claim 2, Fleming teaches the child trailer 2 with the low folding thickness according to claim 1, wherein the side frame 16, 26 is of a U-shaped structure (see FIG. 2); the front end 22 of the bottom frame 12 is fixedly connected with two side frame connecting racks 90, 120; and the front end 42 of the side frame 16 is sleeved in the two side frame connecting racks 90, 120 and rotates around an axis of a section of the front end 42 of the side frame 16, and the section of the front end 42 of the side frame 16 is connected with the two side frame connecting racks 90, 120 (FIG. 2, ¶ [0045]).
	Regarding claim 5, Fleming teaches the child trailer 2 with the low folding thickness according to claim 1, wherein anti-collision blocks 120 are respectively disposed on a left side and a right side of the bottom frame 12 (FIGS. 1-4).
	Regarding claim 6, Fleming teaches the child trailer 2 with the low folding thickness according to claim 1, wherein a push handle 110 is disposed at the rear end of the side frame 16 (FIGS. 1-3, ¶ [0059]).
	Regarding claim 8, Fleming teaches the child trailer 2 with the low folding thickness according to claim 1, wherein a front wheel component 11A, 11B, 11C, (unnumbered jogging wheel fork) is mounted at the front end of the bottom frame 12, and the front wheel component comprises a front bicycle assembly seat 11B, a jogging wheel 11C, a trailer wheel 11A and a jogging wheel fastener (unnumbered jogging wheel fork) (FIG. 2, ¶ [0029]).
	Regarding claim 9, Fleming teaches the child trailer 2 with the low folding thickness according to claim 8, wherein the jogging wheel 11C is assembled on a front side of the front bicycle assembly seat 11B and is locked by the jogging wheel fastener (unnumbered jogging wheel fork) (FIG. 2, ¶ [0029]).
	Regarding claim 10, Fleming teaches the child trailer 2 with the low folding thickness according to claim 8, wherein the trailer wheel 11A is assembled on a lower side of the front bicycle assembly seat 11B and is locked by a locking member 120 (FIG. 2, ¶ [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Assaf (WO 2009067818 A1).
Regarding claim 3, Fleming teaches the child trailer 2 with the low folding thickness according to claim 1, wherein the folding joint 100 can comprise any joint connection one skilled in the art would understand being used (¶ [0052]), but does not explicitly teach the folding joint 100 comprising a first rotating block, a second rotating block and a rotating piece; the first rotating block is fixedly connected with an upper connecting part; the upper connecting part is fixed to the upper-section tail support rod; the second rotating block is fixedly connected with a lower connecting part; the lower connecting part is fixed to the lower-section tail support rod; the rotating piece is located on a rear side of the first rotating block and a rear side of the second rotating block; two ends of the rotating piece are respectively hinged at a middle part of the first rotating block and a middle part of the second rotating block; and rotating piece grooves matched with the rotating piece are respectively formed on the rear side of the first rotating block and the rear side of the second rotating block.
	Assaf teaches a child trailer 26 with low folding thickness comprising a folding joint 600 that comprises a first rotating block 603, a second rotating block 604 and a rotating piece 605; the first rotating block 603 is fixedly connected with an upper connecting part 601; the second rotating block 604 is fixedly connected with a lower connecting part 602; the rotating piece 605 is located on a rear side of the first rotating block 603 and a rear side of the second rotating block 604; two ends of the rotating piece are respectively hinged at a middle part of the first rotating block 603 and a middle part of the second rotating block 604; and rotating piece grooves 603a, 603a’, 604a, 604a’ matched with the rotating piece 605 are respectively formed on the rear side of the first rotating block 603 and the rear side of the second rotating block 604 (FIGS. 4a - 4d, ¶ [0040] - [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the particular folding joint 600 taught by Assaf to be used as folding joint 100 of the child trailer 2 with low folding thickness taught by Fleming, with the upper connecting part 601 (of Assaf) being fixed to the upper-section tail support rod 30 (of Fleming) and the lower connecting part 602 (of Assaf) being fixed to the lower-section tail support rod 54 (of Fleming), as a folding joint of this design would be biased to try and return the child trailer to its un-deformed shape (see Assaf, ¶ [0041]) when folding locking member 130 is released, which would allow a user to more easily unfold the child trailer into its unfolded, ready to use, configuration.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Britton (US 5577746 A).
Regarding claim 4, Fleming teaches the child trailer with the low folding thickness according to claim 1, wherein when the child trailer is unfolded, the tail rack 50 is attached to the upper-section tail support rod 30, the folding joint 100 and the lower-section tail support rod 54 (tail rack 50 is attached to the lower-section tail support rod 54 directly; tail rack 50 is attached to folding joint 100 and upper-section tail support rod 30 indirectly – through lower-section tail support rod 54), but does not teach wherein an upper part of the tail rack 50 is provided with a U-shaped bending part; and a middle part of the U-shaped bending part protrudes toward a rear side of the child trailer.
Britton teaches a child trailer 10 with low folding thickness that comprises a tail rack 25a wherein an upper part of the tail rack is provided with a U-shaped bending part 70; and a middle part of the U-shaped bending part protrudes toward a rear side of the child trailer (FIGS. 1 and 2, col. 4, lines 57-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a U-shaped bending part as taught by Britton on the tail rack of the child trailer with low folding thickness taught by Fleming to provide additional stability for the trailer and to further be used as a handle to aid in the folding of the trailer.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Beaudoin et al. (US 5984332 A), hereinafter Beaudoin.
Regarding claim 7, Fleming teaches all of the elements of the current invention as stated above but does not teach the child trailer with the low folding thickness according to claim 1, wherein a bending section located on a front side of the rear wheels is disposed on each of a left side and a right side of the bottom frame; an included angle between the bending section and a front section is between 160° and 170°; an included angle between the bending section and a rear section is between 160° and 170°, and the rear section is higher than the front section; a rear seat member is fixedly disposed on a lower side of each of the bending section, and a rear seat cross rod is fixedly disposed between the two rear seat members.
	Beaudoin teaches a bicycle trailer with low folding thickness comprising two rear wheels 14 and bottom frame 20. Bottom frame 20 comprises a bending section 20a forward of the rear wheels 14 wherein the rear section of the bottom frame 20 is higher than the front section, and a rear seat member 20e is fixedly disposed on a lower side of each of the bending sections 20a, and a rear seat cross rod 20d is fixedly disposed between the two rear seat members 20e (FIG. 1, col. 4, lines 7-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the bottom frame geometry, rear seat members and rear seat cross rod taught by Beaudoin with the child trailer with low folding thickness taught by Fleming to allow for the front of the trailer to be lower than the rear, which provides better aerodynamics and a more aesthetically pleasing design.
	Beaudoin does not explicitly teach the bending sections 20a wherein an included angle between the bending section and a front section is between 160° and 170°; an included angle between the bending section and a rear section is between 160° and 170°. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending sections to use included angles within a range of 160° to 170°, so as to achieve optimal aerodynamics for the geometry of the child trailer, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
	Regarding claim 11, Fleming in view of Beaudoin teaches all of the elements of the current invention as stated above, and Fleming additionally teaches the child trailer 2 with the low folding thickness according to claim 7, wherein a front wheel component 11A, 11B, 11C, (unnumbered jogging wheel fork) is mounted at the front end of the bottom frame 12, and the front wheel component comprises a front bicycle assembly seat 11B, a jogging wheel 11C, a trailer wheel 11A and a jogging wheel fastener (unnumbered jogging wheel fork) (FIG. 2, ¶ [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611